Citation Nr: 0028142	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  97-23 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than July 29, 
1994, for the grant of a 10 percent rating for residuals of a 
scar of the left leg.

2.  Entitlement to an effective date earlier than July 29, 
1994, for the grant of a 10 percent rating for residuals of a 
shell fragment wound of the right shoulder (major).

3.  Whether the RO was clearly and unmistakably erroneous in 
the rating decision of December 5, 1978, by assigning a 
noncompensable evaluation for a shell fragment wound scar to 
the left leg.

4.  Whether the RO was clearly and unmistakably erroneous in 
the rating decision of December 5, 1978, by assigning a 
noncompensable evaluation for a shell fragment wound scar to 
the right shoulder (major).



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.

In December 1978 service connection for residuals of a scar 
of the left leg and residuals of a shell fragment wound of 
the right shoulder was granted.  Each disability was 
separately rated as noncompensably disabling effective 
December 2, 1976.

This appeal arises from an August 1995 rating decision in 
which the RO increased the assigned evaluations for the 
residuals of a scar of the left leg and residuals of a shell 
fragment wound of the right shoulder from zero to 10 percent, 
effective July 29, 1994.

In 1996 the veteran indicated that he wanted to reopen his 
claim of entitlement to prostate problems, rectal bleeding, 
enlarged testicles, a skin rash, lumps of the arm pits, 
numbness of the hands and feet, and a nervous disorder, all 
due to Agent Orange exposure.  He also stated that he had 
children with spina bifida.  In June 1999 the RO denied 
entitlement to service connection for prostate problems.  
Reference to the other claimed disorders was not made.  The 
matters are referred to the RO for any development deemed 
appropriate.



REMAND

The issues properly developed for appellate review are 
entitlement to an effective date earlier than July 29, 1994, 
for the grant of a 10 percent rating for residuals of a scar 
of the left leg and entitlement to an effective date earlier 
than July 29, 1994, for the grant of a 10 percent rating for 
residuals of a shell fragment wound of the right shoulder.

In 1995, the veteran alleged that the RO in the rating 
decision of December 1978 was clearly and unmistakably 
erroneous in assigning noncompensable evaluations for his 
service-connected disabilities.  In November 1995 the RO 
determined that the RO's decision of December 5, 1978, was 
not clearly and unmistakably erroneous.  In March 1996 the 
veteran expressed disagreement with that determination.  
Thus, the matter is remanded for the issuance of a statement 
of the case.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (1998); 
Manlincon v. West, 12 Vet. App. 238 (1999); Garlejo v. Brown, 
10 Vet. App. 229 (1997); Suttman v. Brown, 5 Vet. App. 127 
(1993).

Because the veteran has specifically alleged clear and 
unmistakable error (CUE) in the December 1978 RO 
determination and that matter has not been properly developed 
for appellate review, the veteran's appeal must be remanded 
for additional development.  A rating determination can be 
reversed or revised if a clear and unmistakable error has 
been committed.  38 U.S.C.A. § 5109A (West 1991); 
38 C.F.R. § 3.105(a) (1999).  

Since the CUE matters must be resolved prior to adjudicating 
the matters currently on appeal before the Board of Veterans' 
Appeals (Board) the issues of entitlement to an effective 
date earlier than July 29, 1994, for the grant of a 
10 percent rating for residuals of a scar of the left leg and 
entitlement to an effective date earlier than July 29, 1994, 
for the grant of a 10 percent rating for residuals of a shell 
fragment wound of the right shoulder (must) are deferred.

To ensure that the veteran's due process rights are not 
violated, the matter is remanded to the RO for the following:

The RO should review all the relevant 
evidence submitted and, if appropriate, 
accomplish any additional development 
deemed necessary.  Thereafter, the RO 
should readjudicate the issues of whether 
the rating decision of December 5, 1978, 
was clearly and unmistakably erroneous in 
assigning a noncompensable evaluation for 
a shell fragment wound scar to the left 
leg and whether the rating decision of 
December 5, 1978, was clearly and 
unmistakably erroneous in assigning a 
noncompensable evaluation for a shell 
fragment wound scar to the right shoulder 
(major).  If the claims remain in a 
denied status, the RO should issue a 
statement of the case to the veteran and 
his representative and advise them of the 
applicable time in which a substantive 
appeal may be filed.  Thereafter, if an 
appeal has been perfected, the case 
should be returned to the Board.

No action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



